Citation Nr: 1523576	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  14-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a rating greater than 40 percent for lumbosacral strain. 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to January 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The Veteran testified at a hearing before the undersigned in April 2015.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure that it is afforded every due consideration, and to aid the Board in making an informed decision. 

A new VA examination is warranted to assess the current level of severity of the Veteran's lumbar spine disability.  See 38 C.F.R. § 3.327(a) (2014) (reexaminations will be requested whenever VA needs to determine the current severity of a disability); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  The Veteran was last examined by VA in September 2013, and no neurologic abnormalities were found at the time.  Similarly, a May 2013 letter by a private treating physician, J. Brault, states that the Veteran did not have significant pain in his legs indicative of nerve impingement.  The letter further states that surgical intervention was not recommended for "non-radicular" back pain.  However, subsequent VA treatment records dated in December 2013 and January 2014 note pain going down the Veteran's legs and radicular symptoms.  The Veteran also reported increasing pain in his legs in his April 2015 hearing testimony.  Notably, the September 2013 VA examination did not include diagnostic imaging, and a February 2014 VA treatment record reflects that the last X-ray study was performed in May 2009.  In light of the Veteran's increasing leg pain, and the fact that an X-ray study has not been obtained in six years, a new VA examination should be performed which includes diagnostic imaging to determine whether neurological involvement is now present and to otherwise assess the current level of severity of this disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).  

The Veteran should also be provided an opportunity to submit, or authorize VA to obtain, records of treatment by Dr. Brault.  The May 2013 letter by Dr. Brault reflects treatment of the Veteran beginning February 2010, but records of such treatment are not in the file. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran to submit, or to authorize VA to obtain on his behalf, records of treatment by Dr. Brault at the Mayo Clinic beginning February 2010.  

2. Obtain any outstanding VA treatment records from the Black Hills VA Healthcare System dated since September 2014. 

3. Then, arrange for a VA examination to assess the current severity of the Veteran's lumbar spine disability.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be recorded.  The examination must include an X-ray study or other appropriate diagnostic imaging, as determined by the examiner, and the examiner must assess whether there is any associated neurologic involvement.  If so, an appropriate neurological examination must be performed. 

4. Finally, after completing any other development that may be indicated, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


